               Case 2:19-cr-00014-MCE Document 92 Filed 08/04/20 Page 1 of 2


 1 KYLE R. KNAPP
   Attorney at Law
 2 California State Bar No. 166597
   916 2ND Street, 2nd Floor
 3 Sacramento, CA 95814
   Telephone:(916) 441-4717
 4

 5 Attorney for ROSE MARIE SEGALE

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10 UNITED STATES OF AMERICA,                        )   CASE NO. 19-CR-00014-MCE
                                                    )
11                                 Plaintiff,       )
                                                    )
12                                                  )
     v.                                             )
13                                                  )   STIPULATION AND ORDER TO
                                                    )   CONTINUE JUDGEMENT AND SENTENCING
14 ROSE MARIE SEGALE,                               )
                                                    )
15                                 Defendant.       )
                                                    )
16 __________________________________               )

17

18
            IT IS HEREBY STIPULATED by and between the parties hereto through their respective
19
     counsel, Miriam Hinman, Assistant United States Attorney, attorney for plaintiff; Kyle Knapp, attorney
20
     for defendant, Rose Marie Segale, that the previously scheduled sentencing date of August 13, 2020, be
21
     vacated and the matter set for sentencing on September 24, 2020 at 10:00am.
22
            This continuance is requested to allow counsel additional time to provide materials to probation
23
     and to research several issues in order to address the guideline analysis. I have contacted Ms. Hinman
24
     and Ms. Modica and they have no objection to the additional time needed to finalize this case. In
25
     addition, counsel seeks, if possible, to have the hearing live and not via video-conference or Zoom call.
26
     ///
27
     ///
28
               Case 2:19-cr-00014-MCE Document 92 Filed 08/04/20 Page 2 of 2


 1

 2
            In light of the above request the following revised sentencing schedule is requested - Judgement
 3
     and Sentencing – September 24,2020; Reply or Statement of Non - Opposition to Motion to Correct PSR
 4
     due September 17, 2020; Motion to Correct PSR/Formal Objections due September 10, 2020. The final
 5
     PSR has been filed.
 6

 7

 8 Dated: July 29, 2020                                         Respectfully submitted.

 9
                                                                  /s/ Kyle R. Knapp
10                                                              Kyle R. Knapp
                                                                Attorney for Defendant, Rose Marie Segale
11

12

13
     Dated: July 29, 2020                                       Respectfully submitted.
14

15                                                                /s/ Miriam Hinman
                                                                Miriam Hinman
16                                                              Assistant U.S. Attorney
                                                                Attorney for Plaintiff
17

18          IT IS SO ORDERED.

19 Dated: August 3, 2020

20

21

22

23

24

25

26

27

28


                                                         2
